                          IN THE UNITED STATES DISTRICT COURT
                       FOR THE EASTERN DISTRICT OF PENNSYLVANIA

    DAVID W. TAYLOR                               :           CIVIL ACTION
                                                  :
      v.                                          :           No. 18-2118
                                                  :
    MEGAN J. BRENNAN                              :
    UNITED STATES POSTAL SERVICE                  :
    POSTMASTER GENERAL, et al.                    :

                                            ORDER

           AND NOW, this 19th day of March, 2019, upon consideration of the Plaintiff David W.

Taylor’s motions to amend, Defendants Megan Brennan, United States Postal Service Postmaster

General (USPS), American Postal Workers Union AFL-CIO, National (National) and American

Postal Workers Union AFL-CIO, Philadelphia, PA Area Local 89’s (Local) motions to dismiss,

the responses thereto, the parties’ presentations at the August 16, 2018, oral argument on the

motions, and for the reasons set forth in the accompanying Memorandum, it is ORDERED:

           1.    Taylor’s “Motion to Amend[] Complaint” (Document 12) is DISMISSED as moot;

           2.    Taylor’s “Motion to Amend[] Complaint” (Document 15) is DISMISSED as moot;

           3.    Taylor’s Motion for Leave to Amend (Document 20) is GRANTED and the

Amended Complaint attached thereto shall be deemed filed;

           4.    The National’s Motion to Dismiss (Document 7) is GRANTED 1;

           5.    The Local’s Motion to Dismiss (Document 11) is GRANTED;

           6.    USPS’s Motion to Dismiss (Document 17) is GRANTED; and



1
  Plaintiff David W. Taylor filed five, largely identical, versions of his Complaint. Defendants
renewed their motions to dismiss via letter briefs after Taylor filed the operative Amended
Complaint (Document 20). See Resp. to Mot. to Amend, Aug. 7, 2018, ECF No. 23; Resp. to Mot.
to Amend, Aug. 9, 2018, ECF No. 24; Resp. in Opp’n to Mot. to Amend, Aug. 9, 2018, ECF No.
25. The Court discusses the procedural history of this matter in greater detail in the accompanying
Memorandum.
       7.     Taylor shall have until April 18, 2019, to file a second amended complaint that

corrects the pleading deficiencies identified in the accompanying Memorandum. Failure to file a

second amended complaint within the time permitted may result in dismissal of such claims with

prejudice.



                                             BY THE COURT:



                                             /s/ Juan R. Sánchez
                                             Juan R. Sánchez, C.J.
